Name: COMMISSION REGULATION (EC) No 948/96 of 28 May 1996 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 No L 129/8 EN Official Journal of the European Communities 30 . 5. 96 COMMISSION REGULATION (EC) No 948/96 of 28 May 1996 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as amended by Regulation (EEC) No 2454/93 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, as last amended by Regulation (EC) No 482/96 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1996 . For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253 , 11 . 10 . 1993, p. 1 . 3 OJ No L 70, 20 . 3. 1996, p. 4. 30 . 5. 96 EN Official Journal of the European Communities No L 129/9 ANNEX I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 48,33 285,47 409,52 650,68 312,97 1 900,50 92,47 38,37 39,61 357,12 93 554,12 14 636,64 103,44 7 702,63 9 490,97 1.30 Onions (other than seed) 0703 10 19 a) b) c) 20,64 121,90 174,86 277,84 133,64 811,51 39,49 16,39 16,91 152,49 39 947,56 6 249,84 44,17 3 289,02 4 052,64 1.40 Garlic 0703 20 00 a) b) c) 141,65 836,71 1 200,28 1 907,14 917,31 5 570,33 271,03 112,47 116,10 1 046,73 274 205,49 42 899,74 303,18 22 576,27 27 817,88 1.50 Leeks ex 0703 90 00 a) b) c) 47,27 279,23 400,56 636,46 306,13 1 858,95 90,45 37,54 38,74 349,32 91 508,94 14 316,67 101,18 7 534,24 9 283,49 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 319,39 1 886,61 2 706,39 4 300,20 2 068,34 12 559,92 611,12 253,61 261,77 2 360,15 618 275,16 96 729,82 683,62 50 904,70 62 723,41 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 317,26 455,12 723,14 347,82 2 112,13 102,77 42,65 44,02 396,89 103 971,82 16 266,50 1 14,96 8 560,35 10 547,84 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 63,29 373,83 536,27 852,09 409,84 2 488,76 121,09 50,25 51,87 467,67 122 511,94 19 167,13 135,46 10 086,83 12 428,72 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 625,84 897,78 1 426,49 686,12 4 166,45 202,72 84,13 86,84 782,92 205 098,01 32 087,81 226,77 16 886,42 20 806,99 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 54,78 323,56 464,15 737,49 354,72 2 154,05 104,81 43,49 44,89 404,77 106 035,38 16 589,35 117,24 8 730,25 10 757,18 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 05 0705 1 1 80 a) b) c) 56,79 335,48 481,25 764,66 367,79 2 233,40 108,67 45,10 46,55 419,68 109 941,24 17 200,43 121,56 9 051,84 11 153,43 1.120 Endives ex 0705 29 00 a) b) c) 21,82 128,89 184,89 293,78 141,30 858,06 41,75 17,33 17,88 161,24 42 239,16 6 608,36 46,70 3 477,69 4 285,12 1.130 Carrots ex 0706 10 00 a) b) c) 30,34 179,21 257,08 408,47 196,47 1 193,06 58,05 24,09 24,87 224,19 58 729,66 9 188,32 64,94 4 835,41 5 958,07 1.140 Radishes ex 0706 90 90 a) b) c) 74,15 438,00 628,32 998,34 480,19 2 915,93 141,88 58,88 60,77 547,93 143 539,57 22 456,92 158,71 11 818,10 14 561,95 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 338,75 2 000,97 2 870,44 4 560,86 2 193,72 13 321,25 648,16 268,98 277,64 2 503,21 655 752,64 102 593,21 725,05 53 990,35 66 525,46 No L 129/10 EN Official Journal of the European Communities 30 . 5. 96 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus ssp.^ ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 123,83 731,44 1 049,27 1 667,20 801,90 4 869,50 236,93 98,32 101,49 915,03 239 706,44 37 502,33 265,04 19 735,85 24 317,98 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 86,52 511,07 733,14 1 164,89 560,30 3 402,39 165,55 68,70 70,91 639,35 167 486,38 26 203,43 185,19 13 789,72 16 991,33 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 548,34 786,61 1 249,84 601,16 3 650,51 177,62 73,71 76,08 685,97 179 700,31 28 1 14,31 198,69 14 795,34 18 230,42 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c)    1 1.200 1.200.1 Asparagus:  green ex 0709 20 00 a) b) c) 333,89 1 972,28 2 829,29 4 495,48 2 162,27 13 130,27 638,87 265,12 273,66 2 467,32 646 351,62 101 122,41 714,66 53 216,33 65 571,73 1.200.2  other ex 0709 20 00 a) b) c) 189,19 1 117,54 1 603,14 2 547,24 1 225,19 7 439,92 362,00 150,23 155,06 1 398,04 366 237,87 57 298,31 404,94 30 153,61 37 154,47 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 100,49 593,59 851,51 1 352^8 650,77 3 951,74 192,28 79,79 82,36 742,57 194 528,54 30 434,20 215,09 16 016,20 19 734,73 1.220 Ribbed celery (Apium graveolens L ·, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 89,97 531,47 762,41 1 211,40 582,67 3 538,23 172,16 71,44 73,74 664,87 174 173,02 27 249,56 192,58 14 340,26 17 669,68 1.230 Chantarelles 0709 51 30 a) b) c) 1 046,89 6 183,90 8 870,94 14 095,12 6 779,58 41 168,64 2 003,12 831,27 858,03 7 736,04 2 026 569,66 317 059,01 2 240,74 166 854,38 205 593,49 1.240 Sweet peppers 0709 60 10 a) b) c) 140,34 828,97 1 189,18 1 889,50 908,83 5 518,80 268,53 111,43 115,02 1 037,04 271 668,82 42 502,88 300,38 22 367,42 27 560,53 1.250 Fennel 0709 90 50 a) b) c) 73,55 434,45 623,23 990,26 476,30 2 892,33 140,73 58,40 60,28 543,50 142 378,09 22 275,21 157,42 1 1 722,47 14 444,12 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 71,69 423,45 607,45 965,18 464,24 2 819,07 137,17 56,92 58,75 529,73 138 771,89 21 711,01 153,44 1 1 425,56 14 078,27 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 136,94 808,89 1 160,38 1 843,73 886,81 5 385,12 262,02 108,74 112,24 1 01 1,92 265 088,45 41 473,37 293,10 21 825,63 26 892,96 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 68,55 404,89 580,83 922,88 443,90 2 695,54 131,16 54,43 56,18 506,52 132 690,57 20 759,58 146,71 10 924,87 13 461,33 30 . 5. 96 TEN Official Journal of the European Communities No L 129/11 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ \ \ 2.40 Avocados, fresh a) 67,78 912,62 129,70 500,89 20 528,65 10 803,34 ex 0804 40 90 b) 400,39 438,96 53,82 131 214,52 145,08 13 311,58 ex 0804 40 20 c) 574,37 2 665,55 55,56 ex 0804 40 95 2.50 Guavas and mangoes, fresh a) 121,46 1 635,35 232,41 897,56 36 786,04 19 358,89 ex 0804 50 00 b) 717,47 786,58 96,45 235 128,08 259,98 23 853,51 c) 1 029,23 4 776,50 99,55 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines a) 26,95 362,85 51,57 199,15 8 162,02 4 295,32 0805 10 42 b) 159,19 174,53 21,40 52 169,81 57,68 5 292,58 0805 10 51 c) 228,36 1 059,80 22,09 0805 10 37 2.60.2  Navels , navelines , navelates, salustianas, vernas, Valencia lates , Maltese, shamou ­ tis , ovalis, trovita and hamlins a) 49,83 670,96 95,35 368,25 15 092,63 7 942,59 0805 10 44 b) 294,37 322,72 39,57 96 468,66 106,66 9 786,65 0805 10 55 c) 422,27 1 959,71 40,84 0805 10 38 2.60.3  Others a) 39,29 528,99 75,18 290,34 1 1 899,29 6 262,08 0805 10 39 b) 232,08 254,44 31,20 76 057,58 84,10 7 715,97 0805 10 46 c) 332,93 1 545,07 32,20 0805 10 59 | 2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi lar citrus hybrids, fresh: \ 2.70.1  Clementines a) 99,53 1 340,06 190,44 735,48 30 143,55 15 863,24 0805 20 21 b) 587,92 644,55 79,03 192 670,75 213,03 19 546,26 c) 843,38 3 914,00 81,58 2.70.2  Monreales and satsumas a) 67,67 911,09 129,48 500,05 20 494,28 10 785,25 0805 20 23 b) 399,72 438,22 53,73 130 994,81 144,84 13 289,29 c) 573,41 2 661,09 55,46 2.70.3  Mandarines and wilkings a) 41,37 557,00 79,16 305,71 12 529,24 6 593,59 0805 20 25 b) 244,37 267,91 32,85 80 084,05 88,55 8 124,45 c) 350,55 1 626,86 33,91 2.70.4  Tangerines and others a) 75,15 1 011,81 143,79 555,33 22 759,93 1 1 977,56 ex 0805 20 27 b) 443,91 486,67 59,67 145 476,34 160,85 14 758,43 ex 0805 20 29 c) 636,80 2 955,27 61,59 2.85 Limes (Citrus aurantifolia), fresh a) 127,77 1 720,23 244,47 944,14 38 695,20 20 363,60 ex 0805 30 90 b) 754,71 827,41 101,45 247 330,97 273,47 25 091,48 I c) 1 082,65 5 024,39 104,72 No L 129/ 12 EN Official Journal of the European Communities 30 . 5. 96 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 48,41 285,94 410,18 651,74 313,48 1 903,60 92,62 38,44 39,67 357,71 93 706,66 14 660,51 103,61 7 715,19 9 506,45 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 56,11 331,46 475,49 755,51 363,39 2 206,67 107,37 44,56 45,99 414,66 108 625,48 16 994,57 120,11 8 943,51 11 019,95 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 109,46 646,56 927,50 1 473,71 708,84 4 304,38 209,44 86,91 89,71 808,84 21 1 887,44 33 150,02 234,28 17 445,41 21 495,77 2.110 Water melons 0807 1 1 00 a) b) c) 77,68 458,85 658,23 1 045,87 503,05 3 054,74 148,63 61,68 63,67 574,02 150 372,94 23 526,01 1 66,26 12 380,72 15 255,19 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai, futuro ex 0807 19 00 a) b) c) 66,41 392,29 562,76 894,17 430,08 2 611,66 127,07 52,73 54,43 490,76 128 561,70 20 113,62 142,15 10 584,92 13 042,46 2.120.2  other ex 0807 19 00 a) b) c) 86,23 509,37 730,70 1 161,01 558,43 3 391,06 165,00 68,47 70,68 637,22 166 928,29 26 116,11 1 84,57 13 743,77 16 934,71 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c) 107,45 634,73 910,53 1 446,75 695,87 4 225,63 205,60 85,32 88,07 794,04 208 011,20 32 543,58 229,99 17 126,27 21 102,53 2.140.2 Other ex 0808 20 41 a) b) c) 77,79 459,51 659,18 1 047,38 503,78 3 059,15 148,85 61,77 63,76 574,85 150 589,95 23 559,96 166,50 12 398,58 15 277,20 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 457,51 2 702,50 3 876,80 6 159,89 2 962,83 17 991,63 875,41 363,28 374,98 3 380,82 885 656,96 138 561,99 979,26 72 919,15 89 849,02 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 408,95 2415,63 3 465,28 5 506,02 2 648,33 16 081,84 782,48 324,72 335,18 3 021,95 791 645,41 123 853,78 875,31 65 178,86 80 311,65 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 189,23 1 117,74 1 603,43 2 547,71 1 225,41 7 441,27 362,07 150,25 1 55,09 1 398,30 366 304,27 57 308,70 405,02 30 159,08 37161,21 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 168,48 995,22 1 427,67 2 268,44 1 091,09 6 625,59 322,38 133,78 138,09 1 245,02 326 151,52 51 026,76 360,62 26 853,16 33 087,75 30 . 5. 96 EN Official Journal of the European Communities No L 129/13 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ I I 2.190 Plums a) 167,08 2 249,58 319,70 1 234,67 50 602,67 26 629,98 0809 40 10 b) 986,95 1 082,02 132,67 323 440,82 357,62 32 812,75 \ 0809 40 40 c) 1 415,80 6 570,52 136,94 2.200 Strawberries a) 125,39 1 688,23 239,92 926,57 37 975,36 19 984,78 0810 10 10 b) 740,67 812,02 99,56 242 729,96 268,38 24 624,72 0810 1005 c) 1 062,51 4 930,92 102,77 0810 10 80 \ 2.205 Raspberries a) 1 218,15 16 400,93 2 330,81 9 001,57 368 926,59 194 150,03 0810 20 10 b) 7 195,52 7 888,64 967,25 2 358 095,54 2 607,30 239 226,47 I c) 10 322,13 47 903,40 998,40 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 954,54 277,77 1 072,74 43 965,90 23 137,34 0810 40 30 b) 857,51 940,1 1 115,27 281 020,09 310,72 28 509,21 I c) 1 230,11 5 708,77 118,98 \ 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 163,93 2 207,07 313,66 1 211,34 49 646,36 26 126,72 0810 50 00 b) 968,30 1 061,57 130,16 317 328,34 350,86 32 192,65 \ c) 1 389,05 6 446,35 134,35 \ 2.230 Pomegranates a) 115,43 1 554,13 220,86 852,97 34 958,90 18 397,35 ex 0810 90 85 b) 681,84 747,52 91,66 223 449,39 247,06 22 668,72 I c) 978,11 4 539,25 94,61 \ I 2.240 Khakis (including sharon fruit) a) 329,53 4 436,67 630,51 2 435,04 99 799,46 52 520,12 ex 0810 90 85 b) 1 946,48 2 133,98 261,65 637 895,66 705,31 64 713,88 c) 2 792,27 12 958,50 270,08 \ 2.250 Lychees a) 523,69 7 050,84 1 002,03 3 869,82 158 603,28 83 466,01 ex 0810 90 30 b) 3 093,39 3 391,37 415,83 1 013 756,39 1 120,89 102 844,59 I c) 4 437,53 20 593,90 429,22 \ I